                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    FAROULH DORLETTE,
        Plaintiff,

            v.
                                                               No. 3:16-cv-1882 (VAB)
    JOHN IOZIA,
          Defendant.


                        RULING AND ORDER ON PENDING MOTIONS

           Faroulh Dorlette (“Plaintiff”), currently incarcerated at the MacDougall-Walker

Correctional institution (“MacDougall-Walker”), has sued Lieutenant John Iozzia (“Lt. Iozzia”) 1

for civil rights violations after he was put in in-cell restraints at Corrigan-Radgowski

Correctional Institution (“Corrigan-Radgowski”) from June 23, 2016 to June 24, 2016 after he

refused to be strip searched by Lt. Iozzia. Compl., ECF No. 1 (Nov. 14, 2016).

           Pending before the Court are two motions to amend and a motion for order filed by Mr.

Dorlette.

           For the reasons set forth below, the Court will DENY the motions to amend and GRANT

in part and DENY in part the motion for order.

      I.         FACTUAL AND PROCEDURAL BACKGROUND

           The Court presumes familiarity with the factual background of this case, which is set

forth in the Court’s Initial Review Order. Initial Review Order, ECF No. 17 (May 12, 2017)

(“IRO”).

           The Court previously issued an Initial Review Order, which permitted Mr. Dorlette’s

Eighth Amendment and conspiracy claims to proceed against the Defendants in their official


1
 Mr. Dorlette corrects the spelling of Lt. Iozzia’s last name in his Second Motion to Amend. Mot. to Amend, ECF
No. 74 at 1 (Oct. 10, 2019) (“Second Mot. to Amend”).

                                                       1
capacities. Id. at 6. Lt. Iozzia remains as the sole Defendant, as Mr. Dorlette failed to identify the

true first and last names of the other two defendants. Order, ECF No. 23 (Dec. 21, 2017). Mr.

Dorlette also has a viable Eighth Amendment claim against Lt. Iozzia in his individual capacity

for deliberate indifference to health and safety, excessive force, and unconstitutional conditions

of confinement, as well as conspiracy to violate his constitutional rights. IRO at 7.

          On July 6, 2019, Defendant filed an Answer to Mr. Dorlette’s Complaint. Answer, ECF

No. 37 (July 10, 2018).

          On March 14, 2019, following a telephonic status conference, the Court referred the case

to Magistrate Judge Holly B. Fitzsimmons for a Settlement Conference. Order, ECF No. 48

(Apr. 3, 2019).

          On July 29, 2019, Mr. Dorlette filed a motion to amend or correct his Complaint. Mot. to

Amend/Correct, ECF No. 70 (July 29, 2019) (“First Mot. to Amend”). He seeks to add nine new

individuals as defendants, reinstate two individual defendants, add new federal claims and state

law claims, and reassert a claim that the Court dismissed on May 19, 2017. First Mot. to Amend

at 3-4.

          On August 1, 2019, Judge Fitzsimmons held a settlement conference. Minute Entry, ECF

No. 71 (Aug. 1, 2019). The parties did not settle. Id.

          On August 17, 2019, Defendant objected to Mr. Dorlette’s first motion to amend stating

that the “Amended Complaint seeks to add additional defendants and bring new claims against

parties that have never been served and for claims that would be barred by the statute of

limitations.” Def.’s Obj., ECF No. 72 at 1 (Aug. 17, 2019).

          On September 18, 2019, Mr. Dorlette filed an emergency motion. Mot., ECF No. 73

(Sept. 18, 2019) (“Emergency Mot.”).



                                                  2
         On October 10, 2019, Mr. Dorlette filed a second motion to amend or correct his

complaint. Second Mot. to Amend.

   II.      STANDARD OF REVIEW

            A. Motions to Amend

         Under Federal Rule of Civil Procedure 15(a), “A party may amend its pleading once as a

matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a

responsive pleading is required, 21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(2).

“In all other cases, a party may amend its pleading only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2).

         Under Rule 15, the decision to grant leave to amend is within the discretion of the court,

but the court must give some “justifying reason” for denying leave. Foman v. Davis, 371 U.S.

178, 182 (1962). Reasons for denying leave to amend include “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [or]

futility of amendment[.]” Id.; see also Lucente v. Int’l Bus. Machines Corp., 310 F.3d 243, 258

(2d Cir. 2002) (noting leave to amend may be denied when amendment is “unlikely to be

productive,” such as when an amendment is “futile” and “could not withstand a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” (internal citation omitted)); Park B. Smith, Inc. v.

CHF Indus. Inc., 811 F. Supp. 2d 766, 779 (S.D.N.Y. 2011) (“While mere delay absent a

showing of bad faith or undue prejudice, is not enough for a district court to deny leave to




                                                  3
amend, the longer the period of an unexplained delay, the less will be required of the nonmoving

party in terms of a showing of prejudice.” (internal quotation marks omitted)).

    III.      DISCUSSION

              A. First Motion to Amend

           Mr. Dorlette may not amend the Complaint as of right because Lt. Iozzia filed an Answer

on July 10, 2018, see Answer, and Mr. Dorlette did not move to amend until July 29, 2019. See

Fed. R. Civ. P. 15(a)(1) (“A party may amend its pleadings a matter of course within 21 days

after serving it, or . . . 21 days after service of a responsive pleading or 21 days after service of a

motion under 12(b), (e), or (f), whichever is earlier.”).

           Because the Second Amended Complaint seeks leave to file a corrected proposed

amended complaint, it is apparent that the relief sought in the first motion is moot.

           Accordingly, Mr. Dorlette’s first motion to amend is DENIED as moot.

              B. Second Motion to Amend

           The second motion to amend points out two errors in the first Amended Complaint

submitted: a spelling error in one of the Defendant’s last names and one paragraph which

references the wrong defendant. Second Mot. to Amend at 1. This Amended Complaint also

seeks to add Commissioners Scott Semple and Rollin Cook, Warden Antonio Santiago, Deputy

Warden Robert Martin, Captains John Shabanas and John Williams, Lieutenant John Toses, and

Officers Doec and Romanelli as defendants. Id. at 3-4. It also seeks to reinstate Nurse Jeff Doe

and Nurse Donna Doe as defendants, add six new federal claims, add one new federal statutory

claim, add five new state constitutional claims, add six new state law tort claims, and reassert his

Fourteenth Amendment substantive due process claim, which was previously dismissed by the

Court’s Initial Review Order. Id. at 5-31.



                                                   4
                1. Reinstated Defendants and Fourteenth Amendment Substantive Due
                   Process Claim

        Mr. Dorlette was instructed to confirm the first names and provide the last names for both

defendants in the Initial Review Order. IRO at 7. Because he did not do so, the claims against

these defendants were dismissed by the Court. See Order, ECF No. 23 (Dec. 21, 2017) (citing

Fed. R. Civ. P. 4(m) and noting Mr. Dorlette failed to identify the first and last names of the two

Doe Defendants within ninety days). Because Mr. Dorlette still has not complied with the

Court’s order and provided the true identity, including first and last names, of the Doe

Defendants, the Court denies Mr. Dorlette’s motion to amend and reinstate those individuals as

defendants. See Lucente v. Int’l Bus. Machine Corp., 310 F.3d 243, 258 (2d Cir. 2002) (“An

amendment to a pleading is futile if the proposed claim would not withstand a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6).” (citation omitted)); Acito v. IMCERA Group, Inc., 47 F.3d

47, 55 (2d Cir. 1995) (“One good reason to deny leave to amend is when such leave would be

futile.” (citation omitted)); Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993)

(affirming dismissal with prejudice because, “[w]here it appears that granting leave to amend is

unlikely to be productive, . . . it is not an abuse of the [district court’s] discretion to deny leave to

amend”).

        Mr. Dorlette also seeks to reinstate his Fourteenth Amendment substantive due process

claims and provides no new facts which would make his claim plausible. Nor has Mr. Dorlette

moved for reconsideration, even though such a request would now be untimely. See D. Conn. L.

Civ. R. 7(c) (“Motions for reconsideration . . . shall be filed and severed within seven (7) days of

the filing of the decision or order from which relief is sought.”).

        Accordingly, the Court will not reinstate Mr. Dorlette’s Fourteenth Amendment

substantive due process claim and will DENY this portion of his motion to amend.

                                                    5
                2. Defendants Semple, Santiago, Martin, Shabanas, Williams, Toses and
                   Doec

       Mr. Dorlette alleges that Defendants Semple, Santiago, Martin, Shabanas, Williams,

Toeses, and Doec were involved in or aware of the strip search and in-cell restrain placement

that allegedly occurred from June 23, 2016 to June 24, 2016. Second Mot. to Amend at 12-16.

He asserts Eighth and Fourteenth Amendment claims, as well as two state law tort claims against

these Defendants.

       A federal court looks to state law to determine the applicable statute of limitations in a

Section 1983 action. See Walker v. Jastremski, 403 F.3d 560, 561 (2d Cir. 2005). The United

States Court of Appeals for the Second Circuit (“Second Circuit”) has held that the general

personal injury statute of limitations under Connecticut General Statutes § 52-577 should be

applied to the filing of section 1983 claims arising in Connecticut. See Lounsbury v. Jeffries, 25

F.3d 131, 134 (2d Cir. 1994). Section 52-577 sets a three-year statute of limitations period

running from “the date of the act or omission complained of.” Conn. Gen. Stat. § 52-577.

Although federal courts look to state law to determine the applicable statute of limitations for

claims arising under § 1983, the court looks to federal law to determine when a federal claim

accrues. See Wallace v. Kato, 549 U.S. 384, 388 (2007) (“[T]he accrual date of § 1983 cause of

action is a question of federal law that is not resolved by reference to state law.”). A federal

cause of action accrues “when the plaintiff knows or has a reason to know the harm or injury that

is the basis of the action.” M.D. v. Southington Bd. of Educ., 334 F.3d 217, 221 (2d Cir. 2003)

(internal quotation marks and citation omitted).

       “Rules on tolling, revival, and application” are governed by state law. Hardin v. Straub,

490 U.S. 536, 539 (1989). Connecticut recognizes a continuing course of conduct doctrine that

may toll the limitations period. See Watts v. Chittenden, 301 Conn. 575, 582-84 (2011). In order

                                                   6
to establish the existence of a continuing course of conduct, a plaintiff must provide evidence

that the defendant: (1) engaged in wrongful conduct against him or her; (2) owed him or her a

continuing duty that was related to the alleged initial misconduct; and (3) continually breached

that duty by engaging in subsequent misconduct towards him or her. See Flannery v. Singer

Asset Fin. Co., LLC, 312 Conn. 286, 312-13 (2014) (citing Witt v. St. Vincent’s Med. Ctr., 252

Conn. 363, 370 (2000)).

       The Second Circuit has held that the applicable statute of limitations in a § 1983 action

must be “tolled while a prisoner completes the mandatory exhaustion process” under 42 U.S.C.

1997e(a). Gonzalez v. Hasty, 651 F.3d 318, 323-24 (2d Cir. 2011). “[T]he date on which [the

prisoner] first raised his administrative claims demarcates the commencement of the period of

time during which he was actively exhausting those claims.” Id. at 324. The burden to establish

entitlement to equitable tolling falls on the plaintiff. See Abbas v. Dixon, 480 F.3d 636, 642 (2d

Cir. 2007) (“The plaintiff bears the burden of showing that the action was brought within a

reasonable period of time after the facts giving rise to the equitable tolling or equitable estoppel

claim have ceased to be operational.” (internal quotation marks omitted)).

       In this case, the statute of limitations would begin running when the alleged incident

occurred, under either the state-law or the federal-law standard, because Mr. Dorlette would have

“known of the harm or injury that is the basis of the action” as soon as it occurred. See M.D., 334

F.3d at 221. The incident, and all claims flowing from it, occurred more than three years before

Mr. Dorlette filed this motion to amend and so, the statute of limitations has run.

       Section 52-592 of the Connecticut General Statutes provides a savings provision which is

“remedial in nature, ‘passed to avoid hardships arising from an unbending enforcement of

limitation statutes.’” Davis v. Family Dollar Store, 78 Conn. App. 235, 239 (2003) (quoting



                                                  7
Isaac v. Mount Sinani Hosp., 210 Conn. 721, 728 (1989)), appeal dismissed, 271 Conn. 655

(2004). It states:

                (a) If any action, commenced within the time limited by law, has
                failed one or more times to be tried on its merits because of
                insufficient service or return of the writ due to unavoidable accident
                or the default or neglect of the officer to whom it was committed, or
                because the action has been dismissed for want of jurisdiction . . .
                the plaintiff . . . may commence a new action, except as provided in
                subsection (b) of this section, for the same cause at any time within
                one year after the determination of the original action or after the
                reversal of the judgment.

Conn. Gen. Stat. § 52-592(a); see also Hodges v. Glenholme Sch., 713 F. App’x 49, 52 (2d Cir.

Nov. 16, 2017) (“Conn. Gen. Stat. § 52-592(a) allows a plaintiff to re-file a dismissed action,

within one year of dismissal, if two requirements are met: (1) the original action must have been

‘commenced’ within the applicable statute of limitations; and (2) the original action must have

failed because of one of the specific procedural reasons enumerated in the statute.”).

        Section 52-592 applies to Plaintiff’s state law claims, which consist of intentional

infliction of emotional distress, negligence, conversion, detinue, and replevin. It does not apply

automatically to federal law claims, but “once a federal court borrows a state statute of

limitations, it generally should also borrow the related provisions, pertaining to tolling, revival

and so forth, as interpreted under state law, unless such an unmodified borrowing would be

inconsistent with a strong federal policy underlying the federal cause of action.” Williams v.

State of Conn. Dep’t of Corr., No. 3:16-cv-01612 (VAB), 2017 WL 2838081, at *4 (D. Conn.

June 30, 2017) (quoting Williams v. Walsh, 558 F.2d 667, 674 (2d Cir. 1977)).

        The savings provision could but does not apply to Mr. Dorlette’s claims. His lawsuit does

not fits into either of the provisions of Conn. Gent. Stat. § 52-592(a). Accordingly, claims against




                                                  8
these defendants thus are barred by the statute of limitations and Mr. Dorlette’s motion to amend

will be DENIED.

                 3. Defendant Iozzia

        Mr. Dorlette moves to add several new claims against Lt. Iozzia: a First Amendment

religion claim, a First Amendment retaliation claim, a Fourth Amendment unreasonable search

claim, a Religious Land Use and Institutionalized Persons Act claim, three state law tort claims,

and four state constitutional claims. Second Mot. to Amend at 7-21. All claims allegedly arise

out of the June 23 and 24, 2016 strip search and in-cell restraint placement. Id. Mr. Dorlette does

not allege that he was unaware of these new claims when he filed his first Complaint in 2016.

        Lt. Iozzia objects to Plaintiff’s motion for leave to amend because there was previously

only one remaining claim, trial is scheduled, and the Amended Complaint seeks to add additional

defendants and claims that have not yet been served. Def’s Obj. at 1.

        At this stage of the litigation, permitting Mr. Dorlette to add these claims against Lt.

Iozzia would delay the case unnecessarily and prejudice Lt. Iozzia. See Loreley Fin. (Jersey) No.

3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015) (undue delay, bad faith,

dilatory motive, and futility remain “grounds on which denial of leave to amend has long been

held proper”).

                 4. Defendants Cook and Romanelli

        Mr. Dorlette identifies Rollin Cook as the current commissioner of Correction. Second

Mot. to Amend at 30. Commissioner Cook was not appointed until 2018. 2 Mr. Dorlette does not

allege Commissioner Cook was involved in or aware of the strip search or in-cell restraint

incident in June 2016. Second Mot. to Amend at 30-31. Plaintiff alleges Commissioner Cook


2
 Scott Semple was the commissioner from 2014-2018. Commissioners, Connecticut State Department of
Correction, https://portal.ct.gov/DOC/History/History-Commissioners (last visited Jan. 30, 2020).

                                                    9
continued the strip search policy in effect in June 2016. Id. at 30. Mr Dorlette, however, does not

allege he has undergone this type of strip search since the June 2016 incident. Id. at 30-31. Mr.

Dorlette articulates no arguable fact or legal basis for any claims against Commissioner Cook

regarding the strip search and restraint claims from June 2016. See F5 Capital v. Pappas, 856

F.3d 61, 89 (2d Cir. 2017) (“A proposed amendment . . . is futile when it could not withstand a

motion to dismiss.”).

       Accordingly, the motion to amend and add Commissioner Cook as a defendant is

DENIED.

       As to Officer Romanelli, Mr. Dorlette also seeks to add new federal and state law claims

regarding the alleged loss of his personal property items and legal documents that occurred in

March 2019 at Garner Correctional Institution (“Garner”) him for Officer Romanelli’s alleged

involvement and responsibility for the loss of Mr. Dorlette’s property items and documents.

Second Mot. to Amend at 22-30. Although unsupported by fact, Mr. Dorlette alleges that the loss

of his property items and any denial of his access to courts based on the loss of his legal

documents was due to policies enacted by Commissioner Semple and enforced by Commissioner

Cook. Id. at 31.

       The alleged confiscation of property in March 2019 are not related to the underlying strip

search and in-cell restraint claims asserted in the original complaint. Adding these unrelated

claims at this stage of the litigation unduly prejudices Lt. Iozzia, the sole defendant, and unduly

delay this action. See Stiller v. Colangelo, 221 F.R.D. 316, 217 (D. Conn. 2004) (grounds for

denial of leave to amend include “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue




                                                 10
prejudice to the opposing party by virtue of allowance of the amendment, futility of the

amendment, etc.” (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

        Accordingly, Mr. Dorlette’s motion to amend with respect to Defendants Romanelli and

Cook is DENIED. 3

            C. Motion for Order

        The motion for order, Emergency Mot., is addressed to Magistrate Judge Holly B.

Fitzsimmons and is titled “Information and (Emergency) Motion for Order.” Emergency Mot. at

1. This motion requests the Clerk appoint pro bono counsel; preserve “his rights to file a motion

for sanctions” against Assistant Attorney General Steven M. Barry (Lt. Iozzia’s counsel) because

of Attorney Barry’s alleged failure to send copies of documents to him; and order Attorney Barry

to furnish a copy of the objection filed to Mr. Dorlette’s motion for leave to amend. Id.

                 1. Appointment of Counsel

        Mr. Dorlette claims that his mental health is in decline due to his involvement in this case

as well as other legal and non-legal matters. Emergency Mot. at 1. He states that “the defendants

and its related agents” have exacerbated his mental health conditions by engaging in retaliatory

conduct and diversionary tactics in an attempt to curb his litigiousness. Id. He claims that prison

officials at Walker have denied him legal telephone calls, free copies and other “necessities” to

litigate this case and other cases. Id. at 2.

        Mr. Dorlette seeks the appointment of pro bono counsel or an order that prison officials

at MacDougall-Walker provide him with free legal calls and photocopies. Id. at 5.He also seeks a

status conference to address his discovery concerns because he claims that he has still not

received all the documents that he requested from Attorney Barry at the settlement conference on


3
 Because the Court has denied Mr. Dorlette’s motion to add Commissioners Semple and Cook as defendants, the
Court will not consider his claim of supervisor liability. Second Mot. to Amend. at 27-28.

                                                     11
August 1, 2019. Id. Mr. Dorlette contends that given the exacerbation of his mental health

conditions and the existence of a discovery matter that may still need to be resolved, he has

demonstrated a legitimate need for the appointment of pro bono counsel.

       Because it is apparent that this case will be proceeding to trial, the Court concludes that

the appointment of pro bono counsel to represent Mr. Dorlette would serve the interests of

justice. Thus, the request for appointment of pro bono counsel is GRANTED.

               2. Request for Copy of Objection to Motion to Amend

       Mr. Dorlette maintains that he did not receive copies of documents filed by Lt. Iozzia on

two occasions: first, was a copy of the Status Report filed on May 16, 2019, Status Report, ECF

No. 60 (May 16, 2019) (“Status Report”); and second, a copy of Lt. Iozzia’s objection, Def.’s

Obj.

       As Mr. Dorlette is incarcerated and unable to view documents filed electronically,

Defendant’s counsel must mail copies or deliver by other means, an actual copy of any motion,

memorandum, objection, status report, or other document filed in this case.

       Mr. Dorlette also states that during the settlement conference held by Magistrate Judge

Fitzsimmons on August 1, 2019, he told her he had served a discovery request on Lt. Iozzia at

some point in 2018 but had not received a response to his request. Emergency Mot. at 5. Mr.

Dorlette provided a copy of the discovery request to Attorney Barry at the conference who

representend that he would “take action” on the matter, but has not done so. Id.

       Mr. Dorlette has not submitted a copy of the 2018 discovery request and does not indicate

that he made any attempt to contact or discuss the discovery request with Attorney Barry after

the August 1, 2019 settlement conference as required by Rule 37(a) of the Federal Rules of Civil

Procedure and Local Rule 37(b)1.



                                                12
       The Court directs Attorney Barry to mail or deliver a copy of the Defendant’s objection

and to file a notice with the Court indicating the date on which he mailed or delivered the copy to

Mr. Dorlette. As Mr. Dorlette claims he received the copy of the status report from another

individual, Defendant’s counsel need not send a copy of the status report. Emergency Mot. at 2.

The Court denies without prejudice to re-filing. Mr. Dorlette’s claims regarding his discovery

request until he has demonstrated attempts to contact or discuss the request with Attorney Barry.

                3. Request to File a Motion for Sanctions

       Arguments that are presented to “harass, cause unnecessary delay, or needlessly increase

the cost of litigation,” and “claims, defenses, and other legal contentions [that] are [un]warranted

by existing law or [are supported by] []frivolous argument[s], for extending, modifying, or

reversing existing law or for establishing new law . . .” permit “the court [to] impose an

appropriate sanction on any attorney, law firm, or party that violated the rule or is responsible for

the violation.” Fed. R. Civ. P. 11(b)-(c). Rule 11 provides, in pertinent part:

               (2) Motion for Sanctions. A motion for sanctions must be made
               separately from any other motion and must describe the specific
               conduct that allegedly violates Rule 11(b). The motion must be
               served under Rule 5, but it must not be filed or be presented to the
               court if the challenged paper, claim, defense, contention, or denial
               is withdrawn or appropriately corrected within 21 days after service
               or within another time the court sets. If warranted, the court may
               award to the prevailing party the reasonable expenses, including
               attorney’s fees, incurred for the motion.

Fed. R. Civ. P. 11(c). “These procedural protections are intended to reduce the number of

motions for sanctions and to provide opportunities for parties to avoid sanctions altogether.”

Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 141-42 (2d Cir. 2002) (citing Hadges v. Yonkers

Racing Corp., 48 F.3d 1320, 1327 (2d Cir. 1995)).




                                                 13
        Mr. Dorlette contends that Lt. Iozzia is “lying and attempting to deceive the [C]ourt” and

that the Court should consider imposing sanctions on him. Emergency Mot. at 2. The crux of his

claim is Mr. Dorlette’s perceived delay in receiving his property after he had moved from

Corrigan to Garner Correctional institution. Id. at 3-5. 4

        Mr. Dorlette does not allege that Lt. Iozzia was involved in the alleged confiscation of his

personal property or legal documents, or any of the delay in forwarding his property items and

documents to him. He asks that the Court issue an order to show cause as to why Lt. Iozzia and

Attorney Barry should not be sanctioned based on the failure of Attorney Barry to provide him

with copies of documents that he has filed with the Court or documents in response to his

discovery request.

        These issues, however, do not warrant the imposition of sanctions. See Star Stark Mgmt.,

Inc. v. Koon Chung Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 177 (2d Cir. 2012)

(“[t]he operative question is whether the argument is frivolous, i.e., the legal position has ‘no

chance of success,’ and there is ‘no reasonable argument to extend, modify or reverse the law as

it stands.’” (alteration in the original) (citation omitted)); K.M.B. Warehouse Distribs., Inc. v.

Walker Mfg. Co., 61 F.3d 123, 131 (2d Cir. 1995) (To grant a motion for sanctions, a court must

conclude that it is “patently clear that a claim has absolutely no chance of success” or that the

factual claims are “utterly lacking in support.” (citation and internal quotation marks omitted)).

Furthermore, absent any attempt by Mr. Dorlette to resolve any discovery dispute that he may

have with Attorney Barry prior to filing his motion or to inform the Court of the nature of his

discovery request, there is no basis for sanctioning Attorney Barry.



4
  The Status Report filed by Lt. Iozzia informed Judge Fitzsimmons that Mr. Dorlette’s boxes of property had been
received by April 9, 2019 and that other prison officials at other facilities would continue to look for any legal
documents that may not have been forwarded to Mr. Dorlette. Status Report at 1-2.

                                                        14
         To the extent that Mr. Dorlette seeks sanctions against Lt. Iozzia or Attorney Barry, or

the issuance of an order directing counsel to show cause as to why he and Lt. Iozzia should not

be sanctioned, the request is DENIED.

   IV.      CONCLUSION

         For the reasons explained above, the Court DENIES the First Motion to Amend (ECF

No. 70) as moot and DENIES the Second Motion to Amend (ECF No. 74). The Emergency

Motion for Order (ECF No. 73) is GRANTED to the extent that Mr. Dorlette seeks the

appointment of pro bono counsel and a copy of the Defendant’s Objection. His Emergency

Motion for Order is DENIED in all other respects.

         Attorney Barry is directed to mail or deliver by other means a copy of the Defendant’s

Objection by February 14, 2020.

         The Clerk of Court is respectfully requested to amend the caption to reflect the proper

spelling of Lt. Iozzia’s last name, and to appoint pro bono counsel.

         SO ORDERED at Bridgeport, Connecticut, this 31st day of January, 2020.

                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                 15
